           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 1 of 38




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JILLIAN SCHROTBERGER                                    :
                                                         :
                             Plaintiff,                  :
                                                         :   Civil Action No. 2:21-CV-00364-JMY
                    v.                                   :
                                                         :
 JOHN DOE, as the ADMINISTRATOR of the                   :
 ESTATE OF ANDREAS SCHNEIDER-                            :
 NEUREITHER; ET AL.                                      :
                                                         :
                             Defendants.                 :


                                                 ORDER


         AND NOW, this _____ day of _____________, 2021, upon consideration of Plaintiff

Jillian Schrotberger’s Motion for Alternative Service of the Summons and Complaint upon SN

Assets Americas LLC, and any responses thereto, it is hereby ORDERED and DECREED as

follows:

         1.      The Motion is GRANTED.

         2. Service upon SN Assets shall be made by:

                   a. Posting to 222 W Las Colinas Blvd, Ste 1150E, Irving, TX 75039;

                   b. Mailing copies to 222 W Las Colinas Blvd, Ste 1150E, Irving, TX 75039;

                   c. Certified mail, return receipt requested to SN Assets’ counsel, George M.

                         Vinci, Jr., and Neal R. Troum, Spector Gadon Rosen Vinci P.C., 1635 Market

                         Street, Seventh Floor, Philadelphia, PA 19103; and

                   d. Publication in The Dallas Morning News.




{02113274;v1 }
           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 2 of 38




         3. The time for service is extended to September 10, 2021.



                                                    BY THE COURT:

                                                    _____________________________
                                                    JOHN MILTON YOUNGE, J.




{02113274;v1 }
                                                2
           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 3 of 38




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JILLIAN SCHROTBERGER                                  :
                                                       :
                         Plaintiff,                    :
                                                       :   Civil Action No. 2:21-CV-00364-JMY
                 v.                                    :
                                                       :
 JOHN DOE, as the ADMINISTRATOR of the                 :
 ESTATE OF ANDREAS SCHNEIDER-                          :
 NEUREITHER; ET AL.                                    :
                                                       :
                         Defendants.                   :


              PLAINTIFF’S MOTION FOR ALTERNATIVE SERVICE
      OF THE SUMMONS AND COMPLAINT UPON SN ASSETS AMERICAS LLC

         Pursuant to Rule 4(e) of the Federal Rules of Civil Procedure, plaintiff Jillian

Schrotberger, by and through her undersigned counsel, hereby moves for alterative service of the

complaint and summons upon defendant, SN Assets Americas LLC. Plaintiff bases her motion

on the arguments set forth in the accompanying memorandum of law and exhibit, which she

incorporates herein by reference.

                                                       Respectfully submitted,

                                                       KLEINBARD LLC


                                                       /s/ Samantha G. Zimmer
                                                       Matthew H. Haverstick
                                                       Lorena E. Ahumada
                                                       Eric J. Schreiner
                                                       Samantha G. Zimmer
                                                       Three Logan Square, 5th Floor
                                                       1717 Arch Street
                                                       Philadelphia, PA 19103
                                                       (215) 568-2000

                                                       Counsel for Plaintiff, Jillian Schrotberger
Dated: July 23, 2021


{02113274;v1 }
           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 4 of 38




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JILLIAN SCHROTBERGER                                :
                                                     :
                         Plaintiff,                  :
                                                     :   Civil Action No. 2:21-CV-00364-JMY
                 v.                                  :
                                                     :
 JOHN DOE, as the ADMINISTRATOR of the               :
 ESTATE OF ANDREAS SCHNEIDER-                        :
 NEUREITHER; ET AL.                                  :
                                                     :
                         Defendants.                 :


                    PLAINTIFF’S MEMORANDUM OF LAW
           IN SUPPORT OF HER MOTION FOR ALTERNATIVE SERVICE
      OF THE SUMMONS AND COMPLAINT UPON SN ASSETS AMERICAS LLC

         Plaintiff, Jillian Schrotberger (“Schrotberger”), by and through her undersigned counsel,

respectfully submits this memorandum of law in support of her Motion to for Alternative Service

of the Summons and Complaint upon SN Assets Americas LLC (“SN Assets”).




{02113274;v1 }
                                                 2
           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 5 of 38




  I.     PROCEDURAL HISTORY AND GENERAL BACKGROUND

         On January 27, 2021, Schrotberger commenced this action asserting tort claims arising

from the acts and omissions of Andreas Schneider-Neureither, a German national, and

defendants, SNP Transformations, Inc. (“SNP Transformations”), SN Assets Americas, LLC

(“SN Assets”), and SNP Schneider-Neureither & Partner SE (“SNP SE”).

         On February 9, 2021, SNP Transformations executed a waiver of the service of the

summons and complaint. SNP Transformations thereafter filed its Answer on April 8, 2021.

Schrotberger recently received proof of service of the Summons and Complaint on SNP SE,

consistent with the Hague Convention, and will be filing an affidavit of service shortly.

Schrotberger has further moved to conduct expedited discovery for purposes of service on the

estate of Andreas Schneider-Neureither, who is now deceased. The motion was granted by the

Court on May 27, 2021 (Doc. no.13). Schrotberger has served interrogatories pursuant to this

order.

         With regard to service upon SN Assets, Schrotberger first sought waiver of service

through counsel representing SNP Transformations which, upon information and belief, is a

related entity to SN Assets. See Attorney Declaration of Lorena E. Ahumada ¶¶ 3-4, attached

hereto as Exhibit A. On February 8, 2021, counsel for SNP Transformations wrote to

undersigned counsel, stating he could not accept service on behalf of SN Assets at the time, but

that he was investigating whether there was anyone who could accept or waive service on its

behalf. Id. ¶ 5. Not hearing further from SNP Transformations’ counsel, pursuant to Fed. R. Civ.

P. 4(h)(1) (in the manner prescribed under Rule 4(e)(1)) and Pennsylvania Rule of Civil

Procedure 403, on April 1, 2021, Schrotberger served SN Assets’ registered agent, SNP

Applications Americas, Inc. (“SNP Applications”) by certified, return-receipt requested U.S.



{02113274;v1 }
                                                 3
           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 6 of 38




Mail. Attorney Declaration of Lorena E. Ahumada ¶ 6. Pursuant to Texas state records, SNP

Applications’ address is listed as 4825 West Royal Lane, Irving, TX 75063 (“West Royal Lane

Address”), which is where Schrotberger served this entity. Id. ¶ 14. Although Schrotberger

received online confirmation that the Complaint and Summons were received by SN Assets’

registered agent at the West Royal Lane Address, a green card was never returned by the U.S.

Postal Service. Id. ¶ 6. On May 19, 2021, SN Assets’ counsel wrote to undersigned counsel,

contending that service was not proper because there was no green card signed by an individual

authorized to accept service on behalf of their client. Id. ¶ 7, Ex. 1. Due to a failure of the return

of the “green” confirmation card as well as SN Assets’ objections as to service, on June 1, 2021,

Schrotberger moved for an extension of time to serve SN Assets. (Doc. No. 15). This Court

granted the motion by order dated June 2, 2021, extending the deadline for service upon SN

Assets until July 27, 2021. (Doc. No. 17).

         Undersigned counsel further inquired with SN Assets’ counsel if they would accept

service and waive service of the Complaint and Summons. Attorney Declaration of Lorena E.

Ahumada. ¶ 8. Counsel for SN Assets declined. Id. On June 11, 2021, Schrotberger then

attempted personal service on SN Assets’ registered agent, SNP Applications, at the West Royal

Lane Address. Id. ¶ 9. Schrotberger’s service agent, however, was informed by an occupant at

the West Royal Lane Address that SNP Applications has not used that address in two years. Id.

Schrotberger then attempted personal service at SN Assets’ registered business address, 222 Las

Colinas Boulevard W, Suite 1150 E, Irving, TX, 75039 (“Las Colinas Boulevard Address”). Id. ¶

10. The Complaint and Summons were accepted by an individual at the Las Colinas Boulevard




{02113274;v1 }
                                                   4
           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 7 of 38




Address.1 Id. Despite the fact that undersigned counsel had not yet received an executed affidavit

of service from its vendor for the June 25, 2021 attempted service nor filed an affidavit of

service, SN Assets filed on July 16, 2021 a motion to dismiss for improper service and lack of

jurisdiction (Doc. No. 18). In its motion to dismiss, SN Assets argues that the individual who

accepted service at the Las Colinas Boulevard Address did not have authority to do so.

         Prior to every service attempt, Schrotberger’s counsel confirmed that SN Assets’ filings

with the Office of the Texas Secretary of State identify SN Assets’ registered agent as SNP

Applications, located at the West Royal Lane address. Indeed, SN Assets most recently

represented on its October 15, 2020 Texas Franchise Tax Public Information Report (“2020

Franchise Tax Report”) that its registered agent is SNP Applications. See Attorney Declaration

of Lorena E. Ahumada ¶ 14. However, further research by Schrotberger shows that the agent,

SNP Applications, terminated its Texas business registration in 2019, when it merged with

defendant SNP Transformations, Inc. Id. ¶ 15.

         Moreover, SN Assets has represented in its Texas state filings that its registered business

address is the Las Colinas Boulevard Address, which is one of the addresses where Schrotberger

has attempted service upon SN Assets. Id. ¶ 12. Finally, SN Assets represented in Texas state

filings that its only officers are Andreas Schneider-Neureither and Andreas Neureither. Andreas

Schneider-Neureither is deceased, and the mailing address listed for Andreas Neureither is

simply the Las Colinas Boulevard Address, where Schrotberger has previously attempted

service. Id. ¶¶ 17, 18. Upon information and belief, Andreas Neureither is Andreas-Schneider

Neureither. Id. ¶ 19.



1
 The affidavit of service for this attempted service states that on June 25, 2021, Schrotberger’s agent handed the
Complaint and Summons to Kathy Phillips, HR/OPS Manager at the Las Colinas Boulevard Address. See Ex. A ¶
10.

{02113274;v1 }
                                                         5
           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 8 of 38




 II.     ARGUMENT

         Schrotberger has demonstrated under the relevant framework of the Federal and

Pennsylvania Rules of Civil Procedure that she has made a good faith effort to locate SN Assets,

made a practical effort to serve SN Assets, and has proposed various methods reasonably

calculated to provide SN Assets with formal notice of an action of which it has actual notice.

Equity requires that Schrotberger be permitted to seek service by alternative means, including:

posting and mailing copies to the registered business address for SN Assets; mailing copies to

SN Assets’ counsel; and publishing in The Dallas Morning News, a newspaper of general

circulation within the county where SN Assets maintains its business. Thus, this Court should

grant Schrotberger’s motion.

         While there is no federal rule governing an alternative form of service of process, Federal

Rule of Procedure 4(e)(1) permits service by following state law for service of the summons.

Laborers’ District Council Constr. Indust. Pension Fund v. Miniscalo Corp., No. 2:20-cv-5745-

KSM, 2021 WL 121136 at *2 (E.D. Pa. Jan. 12, 2021). Therefore, courts in the Third Circuit

apply Pennsylvania Rule of Civil Procedure 430 when considering motions for alternative

service. Id. Pennsylvania Rule of Civil Procedure 430 provides “[i]f service cannot be made

under the applicable rule the plaintiff may move the court for a special order directing the

method of service.” Pa.R.C.P. No. 430(a). The motion must include an affidavit setting forth the

nature and extent of the investigation made to determine the defendant’s whereabouts and why

service cannot be made. Id. Courts in the Third Circuit have synthesized these requirements of

Pennsylvania Rule of Civil Procedure 430(a) into three elements the plaintiff must establish for

alternative service: (1) good faith effort to locate the defendant; (2) practical efforts to serve

under the circumstances; and (3) a proposed method of alternative service that is reasonably



{02113274;v1 }
                                                   6
           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 9 of 38




calculated to provide the defendant with notice. Calabro v. Leiner, 464 F. Supp. 2d 470, 472

(E.D. Pa. 2006); see also Barbosa v. Dana Capital Group, Inc., No. 07-cv-1724, 2009 WL

902339 at *4. (E.D. Pa. March 31, 2009).

         First, Schrotberger has made a good faith effort to locate SN Assets, having researched

business filings to locate SN Assets’ registered agent or any officers that may be served. Good

faith effort includes: (1) inquiries with postal authorities; (2) inquiries of defendant’s relatives,

neighbors, friends, employers; (3) examinations of telephone directories, courthouse records,

voter registration records, local tax records, motor vehicle records; and (4) a reasonable internet

search. See Note to Pa.R.C.P. No. 430(a). Schrotberger has researched Texas business records

and conducted a reasonable Internet search to locate SN Assets, its registered agent, or an

individual who is authorized to accept service on its behalf. Because SN Assets is a corporate

entity and its only corporate officer is now deceased, inquiries of relatives, friends and

employers, or examinations of voter registration and motor vehicle records would be futile.2

         Filings with the Office of the Texas Secretary of State demonstrate that SN Assets’

registered agent and corporate officers cannot be located. Specifically, the registered agent, SNP

Applications, terminated its business registration in 2019 and merged with SNP Transformations,

a defendant in this action. Thus, Schrotberger next attempted service at the registered business

address, the Las Colinas Boulevard Address, the only address Schrotberger could locate after

additional internet searching. See Attorney Declaration of Lorena E. Ahumada ¶ 10. Further,

because this Court has determined that a good faith attempt at service on a corporation includes

attempted service on a corporate officer, Miniscalo Corp., 2021 WL 121136 at *3, Schrotberger



2
  SN Assets continues to receive actual notice of the action at the addresses where Schrotberger attempted service;
thus, there does not appear to be a dispute that the Las Colinas Boulevard Address is an accurate postal address for
SN Assets.

{02113274;v1 }
                                                          7
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 10 of 38




searched business records to find a corporate officer to serve, but discovered that the corporate

officers are Schneider-Neureither, who is now deceased and whose estate administrator is still

currently unknown to Schrotberger. See Ex. A ¶¶ 17-18. Schrotberger has been unable to find

any other corporate officer who is authorized to accept service. While SN Assets asserts in its

pending Motion to Dismiss that attempts of service have not been accepted by someone with the

authority to accept service on behalf of SN Assets, Schrotberger has not found any person or

entity permitted to accept service on behalf of the entity despite exhibiting due diligence to find

this information.

         Second, Schrotberger has made practical efforts to serve SN Assets by different methods

and at different addresses to no avail. A plaintiff can demonstrate sufficient practical efforts to

serve where, for example, service is attempted at more than one location, on different days and at

different times of day. See Robertson v. Barnes, No. 14-CV-1641, 2014 WL 3887759 at *4 (E.D.

Pa. Aug. 6, 2014) (finding practical efforts to serve where the plaintiff attempted service on an

individual defendant at two different addresses multiple times, including at different times of

day). “The number of times a plaintiff attempts to make service,” while probative, “is not

necessarily determinative of whether the efforts were reasonable or practical.” Banegas v.

Hampton, No. 08-5348, 2009 WL 1140268 at *2 (E.D. Pa. Apr. 27, 2009).

         Schrotberger first attempted service via certified mail to SN Assets’ registered agent SNP

Applications at the West Royal Lane Address, but was unable to verify who signed for the mail

because the U.S. Postal Service green card has still not been returned. Ex. A ¶ 6. After

undersigned counsel was contacted by SN Assets’ counsel regarding this attempted service,

Schrotberger sought acceptance and waiver of the service of summons from SN Assets Counsel,

which was declined. Id. ¶ 8. Schrotberger then attempted personal service upon SN Assets’



{02113274;v1 }
                                                  8
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 11 of 38




registered agent, as identified in Texas public records, SNP Applications Americas, at the West

Royal Lane Address. Service on this registered agent has not been completed because SNP

Applications no longer conducts business at this address and is no longer in existence. Id. ¶¶ 9,

15. Finally, Schrotberger attempted service at SN Assets’ registered business address, the Las

Colinas Boulevard Address. SN Assets’ counsel, however, alleges that the summons and

complaint were accepted by someone without the authority to accept service on behalf of SN

Assets. Id. ¶ 11. Schrotberger attempted service four different times by three different methods;

SN Assets knows of the attempted service and has actual notice of the pending claims, but

nevertheless continues to contest service. Accordingly, repeated attempts at service would be

futile. See, e.g., Banegas, 2009 WL 1140268 at 3 (noting that if further attempts of service

remained unsuccessful, the allegation of evading service “gains additional credibility” that can

warrant alternative service).

         Furthermore, Schrotberger proposes various methods of alternative service which,

collectively, are reasonably calculated to provide SN Assets with notice, particularly in light of

the fact that SN Assets has repeatedly demonstrated its actual notice of this action and attempts

to evade service. It is reasonable to infer that SN Assets is evading service given Schrotberger’s

repeated attempts to serve and SN Assets’ continued failure to update its corporate record in

Texas. See Olympic Steel, Inc. v. Pan Metal Processing, No. 11-cv-6938, 2012 WL 682381

(E.D. Pa. March 2, 2012). As demonstrated in Olympic Steel, when a corporate defendant cannot

be located, the Court can find an inference of evasion and approve means for alternative service.

There, the plaintiff repeatedly sought to serve a corporate defendant with no success, ultimately

undertaking a search to locate the corporate defender and/or its sole organizer who could accept

service on its behalf. The Court determined alternative service was warranted and it was



{02113274;v1 }
                                                 9
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 12 of 38




“reasonable to infer that [the defendants was] actively evading service.” Id. at *3. The Court

explained that the plaintiff reasonably concluded that the corporate defendant “ceased or

truncated its operations” and was without business staff or personnel to accept service. Id.

Further, the Court explained, the plaintiff made reasonable attempts six different times to serve

the individual who could accept service. Id. The Court approved alternative service by:

publishing in two different publications; posting at last known addresses of the corporate

defendant and its organizer; and mailing to the last known addresses of the corporate defendant.

         Similarly, SN Assets’ actions thus far support an inference of evasion of service, as its

registered agent is no longer in existence, it has not updated its corporate filings in Texas, it no

longer maintains a physical address, and its only corporate officer is deceased, and it appears no

estate administration has begun. In light of SN Assets’ actual notice of the pending action,

Schrotberger seeks to serve SN Assets by posting and by mailing to its registered business

address, the Las Colinas Boulevard Address. Schrotberger also seeks to serve by mailing copies

to SN Assets’ counsel. SN Assets’ counsel has communicated with undersigned counsel

regarding Schrotberger’s service attempts and clearly represents the entity in this action, as they

have filed the pending motion to dismiss. Finally, Schrotberger seeks to serve by publication in a

newspaper of general circulation in Dallas County, where SN Assets maintains its registered

business address, The Dallas Morning News. Because SN Assets is aware of the lawsuit through

the attempts of service at the West Royal Lane Address and Las Colinas Boulevard address, has

counsel that is engaged in this action, and has its registered business address in Dallas County,

these means of service are reasonably calculated to provide it with notice of the pending action.

         Although “[s]ervice of process is not a mere technicality,” due process requires that

“service of process be ‘reasonably calculated, under all circumstances, to apprise interested



{02113274;v1 }
                                                  10
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 13 of 38




parties of the pendency of the action and afford them an opportunity to present their objections.’”

Calabro, 464 F. Supp. 2d at 471 (quoting Mullane v. Central Hanover Bank & Trust Co., 339

U.S. 306, 314 (1950)). SN Assets is well aware of the pending action and, indeed, has already

presented its objections. Because SN Assets has demonstrated time and again that it has received

actual notice of this action, SN Assets has failed to keep a current registered agent, and has no

corporate officer to serve, Schrotberger is without another option to serve SN Assets to ensure

that it receives formal notice of the action.

         Finally, should this Court grants the Motion, Schrotberger respectfully requests that the

Court also extend the time for service of process in order to accomplish the proposed alternative

service.3




3
 Federal Rule of Procedure 4(m) allows for the extension of the time to effectuate service of summons and
complaint for “good cause.” As demonstrated by the foregoing facts underlying this Motion for Alternative Service,
Schrotberger has made a good faith attempt to serve SN Assets within the time allotted and has been stalled due to
circumstances beyond her control. Accordingly, good cause exists to extend the time for service in order to
accomplish service by alternative means.

{02113274;v1 }
                                                        11
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 14 of 38




III.     CONCLUSION

         For the foregoing reasons, Plaintiff, Jillian Schrotberger respectfully requests that this

Honorable Court grant the Motion and permit Schrotberger to serve SN Assets by:

                 1. Posting to 222 W Las Colinas Blvd, Ste 1150E, Irving, TX 75039;

                 2. Mailing copies to 222 W Las Colinas Blvd, Ste 1150E, Irving, TX 75039;

                 3. Certified mail, return receipt requested to SN Assets counsel, George M. Vinci,

                    Jr., and Neal R. Troum, Spector Gadon Rosen Vinci P.C., 1635 Market Street,

                    Seventh Floor, Philadelphia, PA 19103;

                 4. Publication in The Dallas Morning News.



                                                         Respectfully submitted,

                                                         KLEINBARD LLC


                                                         /s/ Samantha G. Zimmer
                                                         Matthew H. Haverstick
                                                         Lorena E. Ahumada
                                                         Eric J. Schreiner
                                                         Samantha G. Zimmer
                                                         Three Logan Square, 5th Floor
                                                         1717 Arch Street
                                                         Philadelphia, PA 19103
                                                         (215) 568-2000

                                                         Counsel for Plaintiff, Jillian Schrotberger


Dated: July 23, 2021




{02113274;v1 }
                                                    12
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 15 of 38




                    EXHIBIT A




{02113275;v1 }
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 16 of 38




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JILLIAN SCHROTBERGER                                 :
                                                      :
                          Plaintiff,                  :
                                                      :   Civil Action No. 2:21-CV-00364-JMY
                  v.                                  :
                                                      :
 JOHN DOE, as the ADMINISTRATOR of the                :
 ESTATE OF ANDREAS SCHNEIDER-                         :
 NEUREITHER; ET AL.                                   :
                                                      :
                          Defendants.                 :


       DECLARATION IN SUPPORT OF MOTION FOR ALTERNATIVE SERVICE

         I, Lorena E. Ahumada, of full age, do hereby state the following in support of the

foregoing Motion for Alternative Service:

         1.      I am a licensed attorney with the law firm of Kleinbard LLC, counsel for Plaintiff

Jillian Schrotberger.

         2.      Schrotberger commenced this action asserting tort claims arising from the acts

and omissions of Andreas Schneider-Neureither (“Schneider-Neureither”), a German national,

and defendants, SNP Transformations, Inc. (“SNP Transformations”), SN Assets Americas, LLC

(“SN Assets”), and SNP Schneider-Neureither & Partner SE (“SNP SE”).

         3.      Schneider-Neureither was the CEO and Chairman of the Boards of SNP

Transformations and SNP SE and the principal of SN Assets.

         4.      Schrotberger first sought waiver of service for SN Assets Americas LLC (“SN

Assets”) through counsel representing SNP Transformations, Inc. (“SNP Transformations”),

which, upon information and belief, is a related entity to SN Assets.




{02113275;v1 }
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 17 of 38




         5.      Counsel for SNP Transformations wrote to undersigned counsel on February 8,

2021, stating he could not accept service on behalf of SN Assets at the time, but that he was

investigating whether there was anyone who could accept or waive service on its behalf.

         6.      Counsel for SNP Transformations did not further address this issue with counsel

for Schrotberger. Accordingly, on April 1, 2018, Schrotberger attempted to serve SN Assets by

certified mail, return receipt requested through SN Assets’ registered agent, SNP Applications

Americas, Inc. (“SNP Applications”). Pursuant to Texas state records, SNP Applications’

address is listed as 4825 West Royal Lane, Irving, TX 75063 (“West Royal Lane Address”),

which is where Schrotberger served this entity. The U.S. Postal Service’s online tracking

information showed that the summons and complaint were received at the West Royal Lane

Address. To date, however, the U.S. Postal Service’s “green” confirmation card has still not been

returned to undersigned counsel’s office.

         7.      On May 19, 2021, George M. Vinci, Jr. wrote to undersigned counsel, stating that

service upon SN Assets was ineffective. See May 19, 2021 correspondence to L. Ahumada,

attached hereto as Exhibit 1.

         8.      On June 9, 2021, following undersigned counsel’s inquiry whether SN Assets’

counsel would accept service on behalf of SN Assets, SN Assets counsel stated they were not

authorized to accept service.

         9.      On June 11, 2021, Schrotberger then attempted to serve SN Assets by personal

service upon SN Assets’ registered agent, SNP Applications, at the West Royal Lane Address.

Schrotberger’s service agent was notified by an occupant at the West Royal Lane Address that

SNP Applications has not used that address in two years.




{02113275;v1 }
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 18 of 38




         10.     On June 25, 2021, Schrotberger attempted service again by personal service at SN

Assets’ registered business address, 222 W Las Colinas Blvd, Ste 1150E, Irving, TX 75039

(“Las Colinas Boulevard Address”). The executed return of service shows that the Complaint

and Summons were accepted by Kathy Phillips, HR/OPS manager. See June 25, 2021 Affidavit

of Service, attached hereto as Exhibit 2.

         11.     On July 17, 2021, counsel for SN Assets communicated with undersigned

counsel, stating that service was ineffective because the person who accepted service, Ms.

Philips, was not authorized to accept service on behalf of SN Assets.

         12.     SN Assets’ most recent registered business address is the Las Colinas Boulevard

Address. See SN Assets’ 2020 Franchise Tax Report filed with the Office of the Texas Secretary

of State, attached hereto as Exhibit 3.

         13.     SN Assets’ most recent principal place of business is located at the Las Colinas

Boulevard Address. See Ex. 3.

         14.     SN Assets’ registered agent is SNP Applications, located at the West Royal Lane

Address, according to official public records. See Ex. 3.

         15.     SNP Applications’ filings with the Office of the Texas Secretary of State show,

however, that SNP Applications terminated its registration on November 7, 2019. See SNP

Applications’ Termination of Registration, attached hereto as Exhibit 4.

         16.     SNP Applications’ Termination of Registration included a Certificate from the

Virginia State Corporation Commission showing that SNP Applications merged into defendant

SNP Transformations, Inc., pursuant to a certificate of merger effective November 30, 2017. See

Ex. 4.




{02113275;v1 }
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 19 of 38




         17.     SN Assets’ 2020 Franchise Tax Report identifies SN Assets’ Andreas Schneider-

Neureither as its president. Andreas Schneider-Neureither is now deceased. See Ex. 3.

         18.     SN Assets’ 2020 Franchise Tax Report identifies Andreas Neureither as its

president and CEO, with a mailing address of the Las Colinas Boulevard Address, where

Schrotberger already attempted service. See Ex. 3.

         19.     Upon information and belief, Andreas Neureither is Andreas-Schneider

Neureither, who is now deceased.

         I declare under penalty of perjury that the foregoing is true and correct.



                                                /s/ Lorena E. Ahumada
                                                Lorena E. Ahumada

Executed on July 23, 2021




{02113275;v1 }
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 20 of 38




           EXHIBIT 1
                           Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 21 of 38




                                                              May 19, 2021


                                Via Email and U.S Mail

                                Lorena E. Ahumada, Esquire
   sgrvlaw.com                  Kleinbard LLC
                                Three Logan Square
George M. Vinci, Jr.            1717 Arch Street, 5th Floor
Direct Dial Number              Philadelphia, PA 19103
P 215.241.8840
Direct Fax Number               lahumada@kleinbard.com
F 215.531.9128
rwolf@sgrvlaw.com
                                RE:    Schrotberger v. SNY Transformations, et al.
Philadelphia Office                    U.S.D.C., E.D. Pa., No. 2:21-cv-00364-JMY
Seven Penn Center
1635 Market Street
7th floor                       Dear Ms. Ahumada:
Philadelphia, PA 19103
P 215.241.8888
F 215.241.8844                  We represent Defendant SN Assets Americas LLC (“SN Assets”), and I write in
New Jersey Office               connection with the above-captioned litigation. You have filed a return of service
One Greentree Centre            on the docket claiming that you have properly served SN Assets by mailing a
10000 Lincoln Drive East
Suite 201                       copy to SN Assets’ purported registered agent. However, as you presumably
Marlton, NJ 08053               know, proper service by certified mail pursuant to “Pennsylvania Rule 403
P 856.988.5490
                                requires . . . a receipt signed by the defendant or his authorized agent.” Lampe v.
Florida Office                  Xouth, Inc., 952 F.2d 697, 701 (3d Cir. 1991).
360 Central Avenue
Suite 1550
St. Petersburg, FL 33701        If the certified mail delivery was not signed for by a registered agent of SN
P 727.896.4604
                                Assets, then service was not proper. Our records indicate that it was not, and that
Admitted to practice:           service on SN Assets was therefore not made. If you have a signature card to the
Pennsylvania, New Jersey
and Florida                     contrary, please provide it to me. Otherwise, please confirm you will allow us to
                                file a motion in response to your return of service on or before June 7, 2021, and
                                not seek a default.

                                I look forward to hearing from you. Thank you.

                                                              Very truly yours,


                                                              George M. Vinci, Jr.
                                                              GEORGE M. VINCI, JR.
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 22 of 38




           EXHIBIT 2
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 23 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 24 of 38




           EXHIBIT 3
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 25 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 26 of 38




           EXHIBIT 4
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 27 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 28 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 29 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 30 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 31 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 32 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 33 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 34 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 35 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 36 of 38
Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 37 of 38
          Case 2:21-cv-00364-JMY Document 19 Filed 07/23/21 Page 38 of 38




                                 CERTIFICATE OF SERVICE

         I, Samantha G. Zimmer, hereby certify that on this 23rd day of July 2021, a true and

correct copy of the Plaintiff’s Motion, with accompanying memorandum of law and exhibit,

have been filed electronically and is available for viewing and downloading from the Court’s

ECF system. I further certify that I caused a true and correct copy of the same to be served upon

the following in the manner indicated below:

 Via ECF                                              Via US Mail

 Gregory S. Hyman, Esq.                               SNP Schneider-Neureither & Partner SE
 Katharine W. Fogarty, Esq.                           Dossenheimer Landstraße 100, 69121
 Four Penn Center                                     Heidelberg, Germany
 1600 JFK Blvd., Suite 1030
 Philadelphia, PA 19103                               SN Assets Americas, LLC
                                                      222 W Las Colinas Blvd, Ste 1150E
 Counsel for Defendant, SNP Transformations,          Irving, TX 75039
 Inc.

 George M. Vinci, Jr., Esq.
 Neal R. Troum, Esq.
 Spector Gadon Rosen Vinci P.C.,
 1635 Market Street, Seventh Floor,
 Philadelphia, PA 19103

 Counsel for SN Assets Americas, LLC




                                               /s/ Samantha G. Zimmer
                                               Samantha G. Zimmer




{02113274;v1 }
                                                 13
